   8:21-cr-00013-BCB-SMB Doc # 34 Filed: 01/28/21 Page 1 of 1 - Page ID # 53




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:21CR13

       vs.
                                                                       ORDER
JESSE NERI,

                      Defendant.


       THIS MATTER is before the court on the motion of William J. Bianco to withdraw as
counsel for the defendant, Jesse Neri (Filing No. 26). Joseph L. Howard has filed an entry of
appearance as retained counsel for Jesse Neri.          Therefore, William J. Bianco’s motion to
withdraw (Filing No. 26) will be granted.
       William J. Bianco shall forthwith provide Joseph L. Howard any discovery materials
provided to the defendant by the government and any such other materials obtained by William
J. Bianco which are material to Jesse Neri’s defense.
       The clerk shall provide a copy of this order to Joseph L. Howard.
       IT IS SO ORDERED.

       Dated this 28th day of January, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
